DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 3-7 and 9 are pending in the present application.

Withdrawn Objections/Rejections
The objection to claim 4 is withdrawn in view of the amendment to replace the period after lettuce with a comma.
The rejection of claims 1-10 under 35 U.S.C. 102(a)(1) as being anticipated by Wilhelm et al. (US 2008/0312295 A1) is withdrawn in view of the amendment to state that the plant growth effective amount for treatment of the seed is within a range of 0.5 µg to 50 mg of a.i./seed.
The rejection of claims 1-9 under 35 U.S.C. 102(a)(1) as being anticipated by Edelson (Arthropod Management Tests, 2006) is withdrawn in view of the amendment to state that the plant growth effective amount for treatment of the seed is within a range of 0.5 µg to 50 mg of a.i./seed.
The rejection of claims 1-10 under 35 U.S.C. 102(a)(1) as being anticipated by Gewehr et al. (WO 2010/046463 A1) is withdrawn in view of the amendment to state that the plant growth effective amount for treatment of the seed is within a range of 0.5 µg to 50 mg of a.i./seed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wilhelm et al. (US 2008/0312295 A1) in view of Reference.com (How Much Does a Single Grain of Rice Weigh?).
Instant claim 1 is drawn to a method of improving the growth of a plant, comprising applying a plant growth effective amount of flonicamid to a seed, wherein the plant growth effective amount for treatment of the seed is within a range of 0.5 µg to 50 mg of a.i./seed.
Instant claim 7 is drawn to a method of increasing the germination rate of a seed, comprising contacting the seed with an effective amount of flonicamid, wherein the effective rate is within a range of 0.5 µg to 50 mg of a.i./seed.
Wilhelm et al. teach mixtures comprising flonicamid (compound of the formula (II)), wherein the compositions are used for the protection of the seed, and the seedlings’ roots and shoots, against soil pests ([0123], [0127]).  Wilhelm et al. teach seed treatment formulations, wherein the composition mixture is applied to the seeds in an amount from 0.1 g to 10 kg, preferably 1 g to 2 kg per 100 kg of seed ([0128]-[0129]).  Wilhelm et al. also teach treating plant propagation material with the mixture, including the seed ([0130]).  Wilhelm et al. further teach treating foliage, stem, protruding seed surface and surrounding cube surface by dipping into the test solution comprising flonicamid ([0159]); and spraying potted rice seedlings with test solution ([0161], [0170]-[0171]).  See also Claims 20-21.
Wilhem et al. do not explicitly disclose application of 0.5 µg to 50 mg of a.i./seed, as instantly claimed.  However, Wilhem et al. teach the application rate of 0.1 g to 10 kg, preferably 1 g to 2 kg per 100 kg of seed ([0129]).  
Reference.com states that the weight of one rice seed is approximately 1/64 g, or about 0.015625 g.  Therefore, application of up to 10 kg of a.i. per 100 kg of seed would be equivalent to about 1.5625 mg of a.i. per seed.
10 kg a.i. = 10,000 g a.i. = 10,000,000 mg a.i.
100 kg seed x 1,000g/kg x 1 seed/~0.015625 g = ~6,400,000 seeds
10,000,000 mg a.i. / ~6,400,000 seeds = ~1.5625 mg a.i./seed
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to apply flonicamid to seeds, such as rice seeds, in an amount of ~1.5625 mg a.i./seed, as reasonably taught by Wilhelm et al.  Application of flonicamid to the seed in the same amount as instantly claimed, as reasonably taught by Wilhelm et al., would necessarily yield improved growth of the plant and increased germination rate of the seed.
Regarding instant claims 3-4, Wilhelm et al. teach treating plants, including the plant, soil, water, plant propagation material, etc., with their compositions to protect the plants from attack or infestation by pests ([0120]-[0123], [0127]-[0130]).  Wilhelm et al. teach treating nasturtium ([0159]), rice seedlings ([0161], [0170]-[0171]), potato plants ([0162]), cotton plants ([0164], [0173], [0176]), cowpea plants ([0165]), cabbage leaves ([0166]), pepper plants ([0168]), lima beans ([0175], [0178]), bean leaf ([0149]), barlay leaf ([0180]), and tomato plants ([0183]).
Regarding instant claim 5, Wilhelm et al. teach seed treatment formulations, wherein the composition mixture is applied to the seeds in an amount from 0.1 g to 10 kg, preferably 1 g to 2 kg per 100 kg of seed ([0128]-[0129]).
Regarding instant claim 6, Wilhelm et al. teach application rates of the mixtures are from 5 g/ha to 2000 g/ha, preferably from 50 to 1500 g/ha, in particular from 50 to 750 g/ha ([0126]); and the compounds (I) and (II) are usually applied in a weight ratio of from 500:1 to 1:6000, preferably from 100:1 to 1:100, more preferably from 20:1 to 1:50, especially from 10:1 to 1:10, in particular from 5:1 to 1:20, very particularly between 5:1 to 1:5, particularly preferably between 2:1 and 1:2, also preferably between 4:1 and 2:1, mainly in the ratio of 1:1, or 5:1, or 5:2, or 5:3, or 5:4, or 4:1, or 4:2, or 4:3, or 3:1, or 2:1, or 1:5, or 2:5, or 3:5, or 4:5, or 1:4, or 2:4, or 3:4, or 1:3, or 2:3, or 1:2, or 1:600, or 1:300, or 1:150, or 1:35, or 2:35, or 4:35, or 1:75, or 2:75, or 3:75, or 4:75, or 1:6000, or 1:3000, or 1:1500, or 1:350, or 2:350, or 3:350, or 4:350, or 1:750, or 2:750, or 3:750, or 4:750 ([0125]).
Regarding instant claim 7, Wilhelm et al. teach treating seeds with the compositions comprising flonicamid ([0017], [0121], [0123]).
Regarding instant claim 9, Wilhelm et al. teach seeds comprising flonicamid in an amount of from 0.1 g to 10 kg per 100 kg, preferably from 1 g to 5 kg per 100 kg, most preferably from 1 g to 2.5 kg per 100 kg, in particular 1 g to 2 kg per 100 kg of seed ([0129]).  Wilhelm et al. teach treating seeds, and further teach that the composition mixture is applied to the seeds in an amount from 0.1 g to 10 kg, preferably 1 g to 2 kg per 100 kg of seed ([0128]-[0129]).  Wilhelm et al. disclose that conventional seed treatment formulations include for example flowable concentrates FS, solutions LS, powders for dry treatment DS, water dispersible powders WS or granules for slurry treatment, water soluble powders SS and emulsion ES.  Application to the seeds by contacting the seeds with a mixture or composition of the invention is carried out before sowing, either directly on the seeds or after having pregerminated the latter, at sowing or after sowing.  Preferred are FS formulations ([0128]).
Response to Arguments
Applicant’s Remarks filed 1 August 2022 have been fully considered but they are not persuasive.  Applicant argues that Wilhelm fails to anticipate claim 1 because there is no disclosure of a method that includes applying a plant growth effective amount of flonicamid to a plant propagation material, wherein the plant propagation material is a seed, and wherein the plant growth effective amount for treatment of the seed is within a range of 0.5 ug to 50mg of a.i./seed.
The examiner respectfully argues that Wilhelm et al. teach the application rate of 0.1 g to 10 kg, preferably 1 g to 2 kg per 100 kg of seed, which is equivalent to about 1.5625 mg of a.i. per seed, as discussed above.

Claims 1, 3-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gewehr et al. (WO 2010/046463 A1) in view of Licht et al. (Corn Yield Estimates).
Instant claim 1 is drawn to a method of improving the growth of a plant, comprising applying a plant growth effective amount of flonicamid to a seed, wherein the plant growth effective amount for treatment of the seed is within a range of 0.5 µg to 50 mg of a.i./seed.
Instant claim 7 is drawn to a method of increasing the germination rate of a seed, comprising contacting the seed with an effective amount of flonicamid, wherein the effective rate is within a range of 0.5 µg to 50 mg of a.i./seed.
Gewehr et al. teach a method for increasing the plant health of a cultivated plant comprising the application of a pesticide to a plant propagation material, wherein the pesticide includes flonicamid (Claims 1, 3, 13, 19 and 22-23).  Gewehr et al. teach application of flonicamid to corn seeds, wherein the flonicamid is applied at a rate of 10 g to 200 g per 100 kg of seed (pg. 182-183, Example II).
Gewehr et al. do not explicitly disclose application of 0.5 µg to 50 mg of a.i./seed, as instantly claimed.  However, Gewehr et al. teach the application rate of 10 g to 200 g per 100 kg of seed (pg. 182-183, Example II).  
Licht et al. states that the weight of one corn seed is approximately 0.25-0.3 g.  Therefore, application of up to 200 g of a.i. per 100 kg of seed would be equivalent to about 0.5-0.6 mg of a.i. per seed.
200 g a.i. = 200,000 mg a.i.
100 kg seed x 1,000g/kg x 1 seed/0.25-0.3 g = ~333,333-400,000 seeds
200,000 mg a.i. / ~333,333-400,000 seeds = ~0.5-0.6 mg a.i./seed
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to apply flonicamid to seeds, such as corn seeds, in an amount of ~0.5-0.6 mg a.i./seed, as reasonably taught by Gewehr et al.  Application of flonicamid to the seed in the same amount as instantly claimed, as reasonably taught by Gewehr et al., would necessarily yield improved growth of the plant and increased germination rate of the seed.
Regarding instant claims 3-4, Gewehr et al. teach application of flonicamid to corn seeds.
Regarding instant claims 5-6, Gewehr et al. teach application of flonicamid at a rate of 10 g to 200 g per 100 kg of seed.  Gewehr et al. further disclose the amounts of active substances applied are, depending on the kind of effect desired, from 0.001 to 2 kg per ha, preferably from 0.005 to 2 kg per ha, more preferably from 0.05 to 0.9 kg per ha, in particular from 0.1 to 0.75 kg per ha.  In treatment of plant propagation materials such as seeds, e. g. by dusting, coating or drenching seed, amounts of active substance of from 0.1 to 1000 g, preferably from 1 10 to 1000 g, more preferably from 1 to 100 g and most preferably from 5 to 100 g, per 100 kilogram of plant propagation material (preferably seed) are generally required (pg. 173, ln. 5-11).
Regarding instant claim 9, Gewehr et al. teach applying flonicamid at a rate of 10 g to 200 g per 100 kg of corn seed.  Gewehr et al. also teach the seed treated with the pesticide, such as flonicamid (Claim 15).
Response to Arguments
Applicant’s Remarks filed 1 August 2022 have been fully considered but they are not persuasive.  Applicant argues that Gewehr fails to anticipate the claims because there is no disclosure of “effective amount of flonicamid is within a range of 0.5 ug to 50mg of a.i./seed.
The examiner respectfully argues that Gewehr et al. teach the application rate of 10 g to 200 g per 100 kg of seed, which is equivalent to about 0.5-0.6 mg a.i./seed, as discussed above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-7 and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 17/634,040 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a method of improving the growth of a plant comprising applying to a seed a plant growth effective amount of flonicamid.  The application rate per kg of seed is the same, and the application rate of a.i./ ha is the same.  Therefore, the scope of the claims overlap significantly.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant requested that the rejection be held in abeyance at least until the present claims are allowed and the ‘040 case has issued.  Therefore, the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924. The examiner can normally be reached 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.W.S/Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616